Citation Nr: 0835424	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-02 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether a July 27, 2004, rating decision which reduced 
the veteran's disability rating for bilateral hearing loss 
was proper.

2.  Entitlement to a disability rating in excess of 30 
percent disabling for bilateral hearing loss.

(The issue of entitlement to a disability rating in excess of 
10 percent for bilateral tinnitus will be addressed in a 
separate decision.)

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to 
October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the disability rating 
for the veteran's service-connected bilateral sensorineural 
hearing loss to 30 percent disabling, and denied a disability 
rating in excess of 10 percent for bilateral tinnitus. In 
October 2005, the veteran testified before the undersigned 
Veterans Law Judge seated at the RO (Travel Board hearing).  
A copy of the hearing transcript is in the record.

This appeal also arises from a July 2004 rating decision that 
decreased the veteran's disability rating for bilateral 
sensorineural hearing loss from 30 to 20 percent.  This 
issue, having been perfected on appeal, is merged into the 
veteran's prior pending appeal. 

The Board in a May 2006 decision denied the enumerated claims 
on appeal.  A separate issue of entitlement to a compensable 
rating for bilateral tinnitus was held in abeyance by the 
Board pursuant to a Veterans Affairs stay on adjudication of 
claims and is not part of this appeal.  Service connection 
for vertigo and dizziness was also denied, but the veteran 
did not appeal this decision.  

The veteran appealed this decision which upheld the reduction 
of the veteran's hearing loss disability and the issue of 
entitlement to an increased rating for bilateral hearing loss 
to the United States Court of Appeals for Veterans Claims 
(Court), which in an order dated in September 10, 2007, 
granted a Joint Motion for Remand (Joint Motion).  In the 
September 2007 Order, the Court vacated the Board's May 2006 
decision and remanded the appeal back to the Board for 
compliance with instructions provided in the Joint Motion.  
The Joint Motion had found that the Board had failed to 
provide adequate reasons and bases for determining that the 
veteran had received proper notice of the VA's proposed 
reduction of a rating for bilateral hearing loss, and in 
essence determined that the notice of the proposed reduction 
was inadequate.  The Joint Motion found that the issue of 
entitlement to an increased rating for bilateral hearing loss 
was inextricably intertwined with the reduction issue.   

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  The September 2003 rating decision that proposed the 
reduction in the rating for the bilateral hearing loss 
disability from 30 percent to 20 percent did so on the basis 
that the May 2003 rating decision which granted the 30 
percent rating for the bilateral hearing loss disability was 
clearly and unmistakably erroneous in its application of the 
rating criteria for hearing loss, specifically Table VI and 
VIa under 38 C.F.R. § 4.85 and 4.86.

2.  The December 2003 notice of the September 2003 proposed 
reduction did not advise the veteran of the correct basis for 
the proposed reduction as set forth above, but instead 
informed the veteran that medical records showed an 
improvement in his hearing.

3.  The July 2004 rating which reduced the veteran's rating 
for bilateral hearing loss from 30 percent to 20 percent was 
done so without affording the veteran proper notice of the 
proposed rating beforehand. 



CONCLUSION OF LAW

The July 2004 rating decision, insofar as it pertains to the 
reduction of the disability rating assigned for the service-
connected bilateral hearing loss from 30 percent to 20 
percent, effective October 1. 2004, is void ab initio.  38 
C.F.R. §§ 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
With respect to the reduction issue, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

In this case the veteran is challenging a July 2004 rating 
decision which reduced the rating for his bilateral 
sensorineural hearing loss disability from 30 percent 
disabling to 20 percent disabling.  

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e). 

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(e).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(e). 

By way of history, the RO in a May 2003 rating decision 
granted a 30 percent rating for the veteran's bilateral 
sensorineural hearing loss effective January 10, 2003.  In a 
September 2003 rating decision, the RO proposed a reduction 
of the bilateral hearing loss disability to 20 percent 
disabling based on an error in the application of the rating 
criteria for hearing loss, specifically Table VI and VIa 
under 38 C.F.R. § 4.85 and 4.86.  This error was said to have 
resulted in the May 2003 rating decision being clearly and 
unmistakably erroneous (CUE).  The RO provided notice of the 
proposed reduction in a letter dated December 3, 2003.  
However, this letter indicated that the basis for the 
reduction was that medical records were reviewed which showed 
some improvement in the sensorineural hearing loss.  The 
letter did not discuss the erroneous application of the 
rating criteria rendering the May 2003 rating CUE.  This 
notice did advise the veteran that he had 60 days to submit  
evidence before the reduction would be effectuated.  
Thereafter, the RO reduced the rating for the bilateral 
sensorineural hearing loss in a July 2004 rating.

Thus, the RO was required to comply with the due process 
requirements as set forth under 38 C.F.R. § 3.105(e) by 
notifying the veteran of the proposed reduction.  See 38 
C.F.R. §§ 3.105(e), (i)(1) (2007).  The notice provided the 
veteran in December 2003 however failed to notify him of the 
correct reason for the RO's proposed reduction, which was CUE 
in the May 2003 rating, but instead gave an incorrect basis 
for the reduction.  This notice failed to set forth the 
reasons for the action and the evidence upon which the 
reduction action was to be based and accordingly does not 
comply with 38 C.F.R. § 3.105(e).  There is no other notice 
of the proposed reduction sent prior to the RO's July 2004 
rating action which reduced the rating.  This resulted in a 
reduction of the veteran's compensation payment without 
proper notification of the proposed reduction.


The Court has consistently held that when VA reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio and will be set 
aside.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Therefore, since the procedural requirements for the 
reduction were not complied with, the reduction of the 
veteran's evaluation for hearing loss from 20 percent to zero 
percent is set aside, and the 30 percent rating is restored.


ORDER

Restoration of a 30 percent evaluation for bilateral hearing 
loss is granted, subject to the rules and regulations 
governing the award of monetary benefits.


REMAND

As noted above the 30 percent rating for a bilateral hearing 
loss disability was restored, but the issue continues to be 
entitlement to an increased rating for bilateral hearing loss 
now rated at 30 percent disabling.  However, as this is not 
the maximum benefit afforded under the applicable Diagnostic 
Code, the appeal has remained open.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

The veteran's representative in a September 2008 statement 
pointed out the veteran's assertions of worsening hearing 
loss and requested a more current examination.  In this case, 
the Board agrees that given the passage of time since the 
most recent examination of November 2004, a new examination 
should be obtained to ascertain his current level of 
disability.  In addition, he should be afforded the 
opportunity to submit any recent records of treatment for his 
hearing loss.  

Additionally, there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez- 
Flores v. Peake, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the veteran a 
corrective notice addressing the issue of 
a disability rating in excess of 30 
percent for bilateral hearing loss on 
appeal and must (1) inform him of what he 
needs to provide; (2) and what 
information VA has or will provide.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issue on appeal.  The notice should 
further explain (3) that he can submit 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life, (4) generally, the criteria 
necessary for entitlement to a higher 
disability rating, (5) that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  Vazquez-
Flores, supra. 

2.  The AOJ should request the veteran to 
provide more information about his 
medical treatment for his bilateral 
hearing loss and after obtaining 
necessary authorization, attempt to 
obtain the records of all medical 
treatment for his bilateral hearing loss 
from 2004 to the present time.  If the 
above-mentioned records are not 
available, that fact should be entered in 
the claims file.

3.  Thereafter, the veteran should be 
scheduled for a VA audiological 
examination, by an appropriate 
specialist,  to determine the current 
severity of his service-connected 
bilateral hearing loss.  The claims 
folder must be made available to the 
examiner(s) in conjunction with the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The audiologist should provide 
numeric interpretation of any hearing 
tests/audiograms conducted.  The 
audiologist should also set forth numeric 
values for each of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 
Hertz; and then provide the average pure 
tone threshold for these four 
frequencies.  The reported numeric values 
and speech recognition scores (Maryland 
CNC test) must be in conformity with the 
requirements of 38 C.F.R. § 4.85.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale.

4.  When the development requested has 
been completed, the issue on appeal 
should again be reviewed on the basis of 
the additional evidence.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the claims folder is returned to 
the Board for further review.

The veteran need take no action unless otherwise notified; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of his claim. 38 C.F.R. § 3.655 (2007).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


